Citation Nr: 9916854
Decision Date: 03/24/99	Archive Date: 06/24/99

DOCKET NO. 98-19 883               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUE

Entitlement to a total rating based on individual unemployability
(TDIU) due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Richard A. LaPointe, Attorney 

ATTORNEY FOR THE BOARD 

Scott Craven 

INTRODUCTION

The veteran had active military service from September 1986 to
January 1990.

The Board of Veterans' Appeals (Board) received this case on appeal
from a February 1997 decision of the RO.

REMAND

The veteran claims that his service-connected left knee disability
and post-operative residuals of a ganglion cyst of the right wrist
and hand preclude him from substantially gainful employment and
that he should therefore be found to be totally disabled based on
individual unemployability.

On VA examination in April 1994, the veteran was reported to
have.had a surgical removal of a mass of the right wrist in 1987.
He was reported to have developed pain and limited motion of the
right wrist following surgery. He was reported to have atrophy of
muscles of the right forearm and a scar attached to underlying
tissues. He was also reported to have dislocated his left knee
while playing basketball in 1989.

The veteran was diagnosed with post-surgical scarring and ganglion
of the right wrist and muscular atrophy of the right forearm. There
was no opinion offered as to the effect that the veteran's service-
connected disabilities have on his ability to work. Such an opinion
is required before the Board can decide the issue of a total
compensation rating based on individual unemployability. Friscia v.
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims (Court) has
held that a claim for a total compensation rating based on
individual unemployability which is

2 - 

predicated on a particular service-connected condition is
inextricably intertwined with a rating increase claim regarding the
same condition. See Holland v. Brown, 6 Vet. App. 443, 446 (1994).
Thus, it would be inappropriate for the Board to proceed with
adjudication of the claim without first determining whether
increased ratings are warranted.

In light of the foregoing, the veteran's claim is referred to the
RO for further adjudication following adjudication of entitlement
to increased ratings for service- connected disabilities.

Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should take appropriate steps in order to contact the
veteran and to obtain the names and addresses of all health care
providers who have treated him for his service-connected left knee
disability and post-operative residuals of ganglion cysts of the
right wrist and hand since January 1996. Thereafter, the RO should
obtain legible copies of all records from any identified treatment
source not currently of record. Once obtained, all records must be
associated with the claims folder.

2. The veteran should be afforded a VA orthopedic examination in
order to determine the current severity of his service-connected
left knee and right hand and wrist disabilities. All indicated
tests must be performed, including complete range of motion
testing. In addition to noting the range of motion, the examiner
should indicate whether there is any pain, weakened movement,
excess fatigability, or incoordination on movement, and whether
there is likely to be additional range of motion loss due to any of
the following: (1) pain on use, including flare-ups; (2) weakened
movement; (3) excess

3 - 

fatigability; or (4) incoordination. These determinations should be
expressed in terms of the degree of additional range of motion
loss. The examiner should also portray the degree of additional
range of motion loss due to pain on use or during flare-ups. In
addition, the examiner should offer an opinion as to whether the
veteran is precluded from securing or following substantially
gainful employment due to his service-connected disabilities.

3. After the development requested above has been completed, the RO
should again review the veteran's claim. If the benefit sought on
appeal remains denied, the veteran and his representative should be
furnished with a supplemental statement of the case and be given
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further
appellate review. No action is required of the veteran until he
receives further notice.

The purpose of this remand is to obtain additional information
concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as to the
ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are -remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the RO's to provide expeditious handling of
all cases that have been

- 4 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

